
	
		II
		110th CONGRESS
		1st Session
		S. 1009
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Mr. Martinez (for
			 himself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend part A of title I of the
		  Elementary and Secondary Education Act of 1965 to improve supplemental
		  educational services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Raising Achievement through Improving
			 Supplemental Education Act of 2007 or the
			 RAISE
			 Act.
		2.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.Supplemental educational services after the
			 first year of identification for school improvementSection 1116 (20 U.S.C. 6316) is
			 amended—
			(1)in subsection (b)—
				(A)in paragraph (1), by adding at the end the
			 following:
					
						(G)Supplemental educational
				servicesIn the case of a
				school identified for school improvement under this paragraph, the local
				educational agency shall make supplemental educational services available
				consistent with subsection (e)(1).
						;
				and
				(B)in paragraph (5)(B), by inserting
			 continue to after shall; and
				(2)in subsection (e)(1), by inserting
			 (1),  after in paragraph.
			4.Prioritizing fundsSection 1116(b)(10)(C) (20 U.S.C.
			 6316(b)(10)(C)) is amended—
			(1)by striking funds.—If and
			 inserting “funds.—
				
					(i)PrioritySubject to clause (ii),
				if
					;
			(2)by striking local educational agency
			 shall give priority and all that follows through the period at the end
			 and inserting
				
					local educational agency shall
			 give priority—(I)first, to eligible children who are
				low-income and low-performing, as described in clauses (i) and (ii) of
				subsection (e)(13)(A);
					(II)second, to low-performing eligible
				children; and
					(III)third, to low-income eligible
				children.
					;
				and
			(3)by adding at the end the following:
				
					(ii)DocumentationA local educational agency may only
				prioritize in accordance with clause (i) after the local educational agency
				makes available to the State educational agency documentation providing clear
				and convincing evidence that the funds available to provide supplemental
				educational services under subsection (e) are insufficient to meet the actual
				demand by parents of eligible children for the services, as demonstrated by
				satisfying the requirements of paragraph
				(2).
					. 
			5.Local educational agency
			 responsibilitiesSection
			 1116(e)(2) (20 U.S.C. 6316(e)(2)) is amended—
			(1)in subparagraph (A), by striking at
			 a minimum, annual and inserting at a minimum, at the times
			 specified under subparagraph (B)(i),;
			(2)by redesignating subparagraphs (B), (C),
			 and (D) as subparagraphs (E), (F), and (H), respectively;
			(3)by inserting after subparagraph (A) the
			 following:
				
					(B)establish a streamlined opportunity for
				eligible children to acquire supplemental educational services under this
				subsection, which shall include—
						(i)notifying eligible children served by the
				local educational agency and their parents of the child's eligibility for
				supplemental educational services—
							(I)not later than 30 days after the local
				educational agency obtains data from the State educational agency indicating
				that the school serving the child is identified for school improvement under
				section 1116(b)(1);
							(II)not later than 30 days after the first day
				of classes at the school for a school year; and
							(III)not later than 30 days before requesting
				the reallocation of unused funds reserved for supplemental educational services
				under subsection (b)(10)(A);
							(ii)holding not less than 2 opportunities for
				parents of eligible children to register and select a provider simultaneously
				through the one-step process described in subparagraph (C); and
						(iii)using, as the application for supplemental
				educational services under this section, the State application developed under
				paragraph (4)(F);
						(C)create a streamlined, one-step parent
				registration and provider selection process that—
						(i)does not place an undue burden on parents
				that may result in the decreased participation of eligible children in
				supplemental educational services under this subsection;
						(ii)provides notice to the parents of the
				process for receiving supplemental educational services under this
				subsection;
						(iii)obtains the parent's permission to release
				assessment data regarding the eligible child to the provider selected by the
				parent;
						(iv)is as simple as possible and is in the
				parent's native language, where possible; and
						(v)provides each provider with the names and
				contact information of the eligible children whose parents have selected the
				provider for such services in a timely manner;
						(D)make every effort, in carrying out the
				duties of the local educational agency under this paragraph—
						(i)to increase the participation of eligible
				children in supplemental educational services under this subsection; and
						(ii)to fully utilize the funds available under
				subsection (b)(10)(A)(ii) for providing such services to eligible
				children;
						;
			(4)in subparagraph (F) (as redesignated by
			 paragraph (2)), by striking ; and and inserting , based
			 on the priorities described in subsection (b)(10)(C)(i);; and
			(5)by inserting after subparagraph (F) (as
			 redesignated by paragraph (2)) the following:
				
					(G)provide approved providers with access to
				school facilities on the same basis as other after-school and extra-curricular
				programs (including programs operated or overseen by the local educational
				agency) seeking access to the school facility;
				and
					.
			6.Provider and LEA agreementSection 1116(e)(3) (20 U.S.C. 6316(e)(3)) is
			 amended—
			(1)by redesignating subparagraphs (A) through
			 (E) as subparagraphs (B) through (F), respectively;
			(2)in the matter preceding subparagraph (B)
			 (as redesignated by paragraph (1)), by striking In the case and
			 all that follows through Such agreement shall— and
			 inserting
				
					In the case of an approved provider
			 selected by a parent, the local educational agency shall enter into a written
			 agreement with such provider, not later than 45 days after the first day of the
			 school year or 45 days after the selection by the parent, whichever occurs
			 later. Such agreement shall—(A)require that the provider be available to
				begin providing supplemental educational services under this subsection not
				later than 20 days after both parties receive the names and contact information
				described in paragraph (2)(C)(v);
					;
				and
			(3)in subparagraph (B) (as redesignated by
			 paragraph (1))—
				(A)by striking local educational
			 agency and inserting provider; and
				(B)by striking the provider chosen by
			 the parents and inserting the local educational
			 agency.
				7.State educational agency
			 responsibilitiesSection
			 1116(e)(4) (20 U.S.C. 6316(e)(4)) is amended—
			(1)in subparagraph (E)—
				(A)by striking the period and inserting a
			 semicolon; and
				(B)by redesignating subparagraph (E) as
			 subparagraph (F);
				(2)in subparagraph (D)—
				(A)by striking and after the
			 semicolon; and
				(B)by redesignating subparagraph (D) as
			 subparagraph (G) and moving the subparagraph so that the subparagraph follows
			 subparagraph (F) (as redesignated by paragraph (1)(B));
				(3)by inserting after subparagraph (C) the
			 following:
				
					(D)notify each local educational agency within
				the State that is required to provide supplemental educational services under
				this subsection for a school year not later than the June 1st preceding the
				commencement of the school year, or if the June 1st deadline is not possible,
				with as much advance notice before the first day of the school year as
				possible;
					(E)include on the State educational agency's
				Internet website a standard, downloadable application form for local
				educational agencies and parents to utilize in applying for and providing
				supplemental educational services under this
				subsection;
					; and
				
			(4)by adding at the end the following:
				
					(H)provide a valid and reliable evaluation of
				providers that—
						(i)is consistent with relevant,
				nationally-recognized professional and technical standards;
						(ii)records the gains of individual students by
				showing improvement attributable per hour of supplemental educational services
				instruction under this subsection (especially for students whose academic
				achievement level is several grades below grade level);
						(iii)isolates the effects of supplemental
				educational services under this subsection from other possible variables that
				might affect a student’s academic achievement;
						(iv)coordinates the collection of qualitative
				data on parental satisfaction with the supplemental educational services of the
				provider under this subsection, and the reasons for such level of satisfaction;
				and
						(v)may exclude from the evaluation those
				students who attend less than 80 percent of the total hours of supplemental
				educational services scheduled for the student;
						(I)establish safeguards against potential
				conflicts of interest when a local educational agency applies to be, or
				becomes, a provider of supplemental educational services under this subsection,
				and provide monitoring and evaluation of the local educational agency's
				performance as a provider; and
					(J)prohibit local educational agencies from
				reprogramming any portion of the supplemental educational services funds
				described in subsection (b)(10)(A)(ii) for a fiscal year for other purposes,
				unless the local educational agency provides to the State educational agency
				clear and convincing evidence, as determined by the State educational agency,
				that—
						(i)the parents of all eligible children in
				schools served by the local educational agency have been notified in good faith
				of the availability of supplemental educational services under this
				subsection;
						(ii)the local educational agency is meeting all
				actual demand from parents for supplemental educational services under this
				subsection, as determined by whether the local educational agency has opened
				enrollment for supplemental educational services under this section, on a
				monthly basis, after the initial enrollment, to parents of all eligible
				children without restriction until all funds available to provide supplemental
				educational services under subsection (b)(10)(A)(ii) are expended; and
						(iii)the local educational agency is able to
				meet any likely future demand for supplemental educational services for the
				school year for which the determination is
				made.
						.
			8.Criteria for providersSection 1116(e)(5) (20 U.S.C. 6316(e)(5)) is
			 amended—
			(1)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (E) and (F), respectively; and
			(2)by inserting after subparagraph (B) the
			 following:
				
					(C)Offer no incentives for the purpose of
				enticing eligible children or their parents to select the provider for
				supplemental educational services under this subsection.
					(D)Offer an incentive to an eligible child
				only if—
						(i)the purpose of the incentive is to
				encourage the eligible child's performance or attendance; and
						(ii)the value of the incentive is not more than
				5 percent of the per-pupil amount for supplemental educational services
				described in paragraph (6)(A), as calculated for the local educational agency
				serving the
				student.
						.
			9.Special rule for ineffective
			 LEA'sSection 1116(e)(11) (20
			 U.S.C. 6316(e)(11)) is amended—
			(1)by striking rule.—If  and
			 inserting
				
					rules.—(A)State educational agency roleIf
					;
				and
			(2)by adding at the end the following:
				
					(B)Local educational agency role
						(i)In generalIf a State educational agency determines
				that the local educational agency is not able, or is too unreliable, to carry
				out the local educational agency's responsibilities under paragraph (2), or if
				there is a conflict of interest due to the local educational agency becoming a
				provider, the State educational agency may, from amounts described in clause
				(ii), enter into a contract or cooperative agreement with a nonprofit
				organization to enable the nonprofit organization to carry out such
				responsibilities with respect to the eligible children served by the local
				educational agency.
						(ii)Reallocation of funds
							(I)In generalIn order to carry out clause (i) with
				respect to a local educational agency, the State educational agency shall
				reserve and utilize, from the funds allocated to the local educational agency
				under subpart 2, an amount equal to fifteen percent of such funds.
							(II)Administrative costsA total of not more than 5 percent of the
				reserved amount described in subclause (I) may be used for the administrative
				costs of the State educational agency and the nonprofit organization.
							(III)Interaction with reserved
				fundsIn calculating the
				amount spent by a local educational agency for the purposes of subsection
				(b)(10), the amounts spent on behalf of a local educational agency under this
				subparagraph shall be
				included.
							.
			10.Definition of eligible childSection 1116(e)(12)(A) (20 U.S.C.
			 6316(e)(12)(A)) is amended to read as follows:
			
				(A)the term eligible child means
				a child—
					(i)from a low-income family, as determined by
				the local educational agency for purposes of allocating funds to schools under
				section 1113(c)(1); or
					(ii)who is low-performing, as demonstrated by a
				score of below proficient in a required subject on the State student academic
				assessment, as described in section 1111(b)(3)(A), for the previous school
				year.
					.
		11.Coordination of supplemental educational
			 services with after-school careSection 1116(e) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(e)) is further amended—
			(1)by redesignating paragraph (12) (as amended
			 by section 10) as paragraph (13); and
			(2)by inserting after paragraph (11) the
			 following:
				
					(12)Coordination with after-school
				programsThe Secretary shall
				develop, and provide guidance on the implementation of, a model program for
				coordinating the provision of supplemental educational services under this
				subsection with the 21st century learning centers assisted under part B of
				title
				IV.
					.
			
